Citation Nr: 1433674	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to May 1988.
      
This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's application to reopen a claim of service connection for a low back disability.  The Veteran appealed the denial in this decision, and in a December 2013 decision the Board reopened the Veteran's claim and remanded the underlying appeal for additional development.  The ordered development was conducted and the issue is now again before the Board.

The Veteran testified via video conference from the RO in San Antonio, Texas before the undersigned Acting Veterans Law Judge in May 2013.  This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Consideration of the Veteran's appeal has also included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal other than a transcript of the Veteran's hearing before the undersigned.  The transcript has been considered as part of the present appeal.


FINDING OF FACT

A current low back disorder is not etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that low back symptomatology began during service, and in statements received in January 2013 and February 2012, the Veteran indicated that such symptomatology was due to a traumatic event.  The Veteran's primary contention has been that symptoms have been continuous since in-service onset until the present day.

Service treatment records reflect several, isolated reports of low back symptomatology during the Veteran's 20 years of active service.  In October 1977 the Veteran was placed on a physical profile due to low back pain.  The profile was for three days and restricted heavy lifting of loads greater than 15 pounds.  In May 1978 the Veteran reported a two month history of recurrent mid-thoracic spine pain, however radiographic evidence revealed no significant abnormalities.  In January 1982, the Veteran reported paraspinous pain in the L3-5 region of the back.

In December 1985 the Veteran endorsed a mild low back sprain approximately one month prior, and indicated that following a basketball game he noted increased low back pain, but no numbness, tingling, or other symptoms in the lower extremities.  In February 1987, the Veteran reported twisting his back with progressively worsening stiffness and pain.  It was noted that the Veteran had a history of back strains and on evaluation tenderness of the low back was noted.  X-ray examination revealed no significant abnormality of the low back.

On in-service examinations in August 1976, October 1981, and May 1984, the Veteran's spine was normal, and in August 1976 and October 1981 the Veteran affirmatively denied any history of recurrent back pain.  On separation examination in January 1988, the Veteran endorsed recurrent back pain which reportedly included bursitis of the back in 1976 for which he was given Motrin to treat the pain.  A physical examination revealed that the spine was normal.

In total, while the Veteran had in-service symptomatology, examinations in 1976, 1981, and 1984 revealed that the Veteran's back was normal.  Although the Veteran did endorse recurrent back pain on separation examination in 1988, physical examination showed the spine to be normal and radiographic evidence during service repeatedly showed the back to be without abnormality.

Following separation from service in May 1988, the Veteran contends that he underwent spinal injections at a US Air Force medical facility in San Antonio in 1991 or 1992.  At his hearing before the undersigned, the Veteran suggested that surgery was recommended that time.  The Board notes that VA attempted to obtain such records in March 2014 from Wilford Hall Medical Center, where the Veteran indicated he was treated.  All available records of the Veteran's treatment were transferred to VA; however such records contained no information regarding treatment of the low back.

The next record showing treatment for low back symptomatology was not until he was seen at a VA medical facility in July 1997.  At that time, the Veteran reported onset of low back pain while working in his yard.  The Veteran was diagnosed with an acute low back strain; however subsequent radiographic imaging indicated degenerative disc disease at the L5-S1 and L4-5 levels which was suggestive of facet joint arthritis.  In a separate July 1997 treatment record, the Veteran endorsed a five day history of low back pain.

In May 1998, the Veteran was involved in a motor vehicle accident following which he began to feel pain in the lower neck which was diagnosed as a cervical strain.  No signs or symptoms referable to the low spine were indicated.  In April 1999, the Veteran reported a 10 year history of chronic mechanical low back pain which he described as a "sawing" pain across the lower back.  In September 1999, evidence of medical care provided at Kelly Air Force Base reflects that the Veteran reported a 10 to 15 year history of low back pain with radiation to the thigh after sitting for long periods of time.  The assessment was chronic and recurrent degenerative disc disease.

A March 1999 letter from a primary care physician at Kelly Air Force Base indicated that he had seen the Veteran regarding chronic mechanical low back pain and occasional bilateral leg pain in an L3 distribution.  The Veteran reportedly had indicated that between 1968 in 1983 he did not recall any specific back injury but was having "problems monthly that required 3-4 days of light duty each time."  The Veteran reported to the physician that in 1989 - after separation, while bending over to pick up a basketball, he experienced mechanical low back pain and was seen at the Wilford Hall Medical Center emergency department.

X-ray imaging in January 2009 revealed degenerative spondylosis and this imaging was compared with imaging taken in March 2009 which showed severe spinal canal stenosis moderate to severe neural foraminal stenosis.  In June 2009 the Veteran underwent a bilateral L4-5 laminectomy, bilateral S1 forannnotomies, and bilateral posterolateral fusion.  Post-laminectomy radiographic imaging revealed lumbar disc degeneration at the L4-5 level with intervertebral disc degenerative of the lumbosacral spine.

On VA examination in July 2011, the examiner noted the Veteran's history of in-service low back treatments and described them as "sporadic," not involving "prolonged followup," and typically related to specific sports injuries.  Based on his review of the evidence, the examiner determined that the Veteran was not seen for evaluation of his spine until nine years after service, in 1997.  Following diagnostic imaging and testing, the examiner determined that the Veteran had degenerative disc disease of the lumbar spine with progression to spinal stenosis.  The examiner also commented that there was no evidence of persistent radiculopathy but that electromyography indicated chronic radiculopathy.  The examiner opined that although the record did reveal intermittent treatment for back pain during the Veteran's 20 years of service, there was no period of prolonged treatment for such symptoms and in-service x-ray studies were negative for abnormalities.  In considering the Veteran's current and past post service diagnoses, the examiner suggested that the processes were related to aging, not service, and again noted the nine-year gap between separation from service and initial post-service treatment.

In July 2013, a private physician sent VA a letter indicating that he had been following the Veteran who had a history of stroke, long-standing lumbar disc disease and lumbar strain, and myofascial strain.  Without supporting rationale, the physician stated that the Veteran's current lumbar symptomatology was a condition which he believed "originated, by [the Veteran's] account, in the 70s while in the military."

In February 2014 the Veteran underwent a second VA examination which, like the first, included a complete review of the Veteran's in-service and post-service treatment records as well as a physical examination.  The examiner recognized the Veteran's in-service complaints of mechanical low back pain and lumbar strain, as well as his reports of episodic and "recurrent" lower back pain during service.  However, the examiner noted that in-service acute lumbar symptomatology could not have caused the Veteran's post-service facet joint arthroplasty, degenerative joint/disc disease or spinal stenosis, for which the Veteran had surgery in 2009.  Acute disc herniation can cause spinal stenosis, he noted, but there was no evidence of herniated disc on in-service examinations and at separation examination the Veteran's spine was normal.  With regard to the Veteran's post-service diagnoses, the examiner opined that they "represent aging process and activities that have nothing to do with service complaints of back pain."

The Board finds that although the Veteran had in-service complaints referable to the low back, post-service diagnoses are unrelated to service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Here, the Veteran is competent to report symptoms which are capable of lay observation, to include low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Board must consider the Veteran's credibility in such reports.  

Of far greater probative value are the competent opinions of the VA examiners in 2011 and 2014.  When viewed together, these examinations not only consider the evidentiary gap in treatment between the Veteran's separation from service in 1988 and radiographic evidence of a lumbar disorder in 1997, but also consider the nature of such disorders and the Veteran's in-service pattern of sporadic, acute complaints of back symptomatology.  The Board finds these opinions to be highly probative that the Veteran's post-service diagnoses are unrelated to in-service complaints of back pain.

With regard to the Veteran's competent contention of continuous low back symptomatology, the Board finds that even in-service symptomatology was not continuous.  Rather, service treatment records reveal several complaints of back pain, although even in 1976 and 1981 the Veteran affirmatively denied histories of recurrent back pain.  The Board recognizes that on separation examination in 1988 the Veteran did, in fact, endorse a history of recurrent back pain.  However, while endorsing other current symptoms, the Veteran did not endorse current low back pain on separation, and to the extent that he admitted to past recurrent back pain, the Board has already recognized the Veteran's in-service (noncontinuous) history of back symptoms.

In testimony before the undersigned, the Veteran's spouse indicated that the Veteran relied on "self-treatment" of his back following separation from service.  This included the use of hot compresses, warm towels, over-the-counter medication, and topical applications.  The Veteran's spouse also recalled providing similar care to the Veterans beginning in 1973 or 1974 during the Veteran's active service.  Nonetheless, VA examiners have indicated that the nature of the Veteran's post-service diagnoses reveal that they are age-related and not related to in-service symptoms.  Furthermore, as the Veteran was not diagnosed with a "chronic disease" such as arthritis during service or within one year of separation, the presumptive provisions of 38 C.F.R. § 3.303(b) are not applicable.  Accordingly, even with evidence of "continuity of symptoms" after service, entitlement to service connection cannot be established without competent evidence of a connection - or nexus - between post service diagnoses and service.

The Board has also considered the positive opinions offered by a private physician in July 2013, and a Kelly Air Force Base primary care physician in March 1999.  While suggestive of it nexus, the Board notes that these opinions were made without the benefit of review of the Veteran's claims file and clinical history.  Additionally, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The Board notes that the 2013 and 1999 opinions were essentially unsupported and thus are afforded diminished probative value in establishing service connection for a low back disorder.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in October 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  This included evidence of any in-service traumatic injury of the spine or back.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board notes that since the most recent readjudication and issuance of a supplemental statement of the case by the RO, the Veteran has submitted additional documents into the record without a waiver of initial consideration by the RO.  Nonetheless, a review of such evidence reveals it to be duplicative of evidence already of record, and thus the Veteran is not prejudiced by the Board's immediate consideration of the claim.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in July 2011 and February 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in December 2013 the Board remanded the issue currently on appeal for additional development, including retrieval of post-service treatment records and completion of an additional VA examination.  Since that time, efforts have been made to seek the treatment records identified and in February 2014 a VA examination was completed.  

	(CONTINUED ON NEXT PAGE)


Therefore, the Board finds that the RO substantially complied with the December 2013 remand directive regarding service connection, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


